
	
		I
		112th CONGRESS
		1st Session
		H. R. 1333
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Miller of Florida
			 (for himself and Mr. Southerland)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Gulf Coast Economic Restoration Fund, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Economic and Tourism
			 Restoration Act.
		2.Gulf Coast
			 Economic Restoration Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Gulf Coast Economic Restoration Fund.
			(b)Transfers to
			 FundNotwithstanding any other provision of law, the Secretary of
			 the Treasury shall deposit into the Fund amounts equal to not less than 40
			 percent of any amounts collected by the United States before, on, or after the
			 date of the enactment of this Act as penalties, settlements, or fines under
			 sections 309 and 311 of the Federal Water Pollution Control Act (33 U.S.C.
			 1319, 1321) in relation to the Gulf oil spill.
			(c)Authorized
			 Uses
				(1)In
			 generalThe Fund shall be available to the Task Force, as
			 provided in appropriations Acts, only for activities related to Gulf coast
			 economic development and tourism promotion.
				(2)Grants to
			 States
					(A)In
			 generalThe Task Force shall distribute the amounts made
			 available for expenditure from the Fund to the Gulf States to be used in
			 accordance with this subsection.
					(B)Allocation among
			 StatesThe Task Force shall allocate the amounts to be
			 distributed to each Gulf State under this paragraph such that no single Gulf
			 State receives less than 5 percent, nor more than 30 percent, of the available
			 amounts.
					(C)Allocation
			 within StatesThe Governor of each Gulf State shall allocate
			 amounts distributed to the State as follows:
						(i)Not more than 25
			 percent of such amounts may be used by the Governor for statewide economic
			 development and tourism promotion activities.
						(ii)Not less than 75 percent of such amounts
			 shall be distributed to local governments in counties directly affected by the
			 Gulf oil spill for local economic development and tourism promotion
			 activities.
						3.Gulf Coast
			 Economic Restoration Task Force
			(a)EstablishmentThere
			 is established the Gulf Coast Economic Restoration Task Force.
			(b)MembershipThe
			 Task Force shall consist of the following members, or in the case of a Federal
			 agency, a designee at the level of Assistant Secretary or the
			 equivalent:
				(1)The Secretary of
			 the Interior.
				(2)The Secretary of
			 Commerce.
				(3)The Secretary of
			 the Army.
				(4)The Attorney
			 General.
				(5)The Secretary of
			 Homeland Security.
				(6)The Administrator
			 of the Environmental Protection Agency.
				(7)The Commandant of
			 the Coast Guard.
				(8)The Secretary of
			 Transportation.
				(9)The Secretary of
			 Agriculture.
				(10)The Secretary of
			 the Navy.
				(11)Two
			 representatives of each of the Gulf States, appointed by the Governor of each
			 such State.
				(12)Two
			 representatives, from within each of the Gulf States, of local governments
			 having jurisdiction over areas directly affected by the Gulf oil spill,
			 appointed by the Governor of each State, respectively.
				(c)DutiesThe
			 Task Force shall administer the Fund in accordance with section 2.
			4.ReportNot later than 180 days after receiving
			 funds under section 2, the Governor of each Gulf State shall submit to Congress
			 a report describing the use of such funds.
		5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)FundThe term Fund means the Gulf
			 Coast Economic Restoration Fund established by section 2(a).
			(2)Task
			 ForceThe term Task
			 Force means the Gulf Coast Economic Restoration Task Force established
			 by section 3(a).
			(3)Gulf
			 StatesThe term Gulf States means the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas.
			(4)Gulf Oil
			 SpillThe term Gulf oil spill means the oil spill
			 in the Gulf of Mexico caused by the mobile offshore drilling unit Deepwater
			 Horizon that began on April 20, 2010.
			
